DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit that collects”, “image processing unit that performs”, “learning model storage unit that stores”, “structure extraction unit that detects”, “plane extraction unit that extracts”, “total score computation unit computes”, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee et al. (US 2016/0038122) and Liu et al. (US 2018/0039853).
Regarding claim 1, Lee et al. discloses a medical imaging apparatus comprising: 
an imaging unit that collects image data of a subject (“A receiver 12 generates ultrasound data by processing echo signals received from the probe 2” at paragraph 0056, line 1); and 
an image processing unit that performs a process of extracting a plane of a target plane including a predetermined structure from the image data collected by the imaging unit (“The image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 10 and displays the ultrasound image” at paragraph 0057, line 1), 
wherein the image processing unit includes a learning model storage unit that stores a learning model learned using learning data (“image processor 420 may automatically detect an MSP by using a machine learning technique” at paragraph 0105, line 3; implied that there is storage for the learned model), a structure extraction unit that detects a region of the predetermined structure included in the plane by applying the learning model to a plurality of planes obtained from the image data (“In this case, the image processor 420 may measure a biometric parameter by using at least one of an image processing technique and a machine learning classifier” at paragraph 0103, line 1; “In this case, a measurement plane is a plane in an object used that enables measurement of biometric parameters and may include a TTP, a TVP, a TCP” at paragraph 0096, line 1), and a plane extraction unit that extracts the plane of 
the learning data includes a target plane for learning including an image of the structure imaged in advance for the target plane (“In this case, machine learning is a field of artificial intelligence including algorithms that enable a computer to learn from a large amount of data. For example, machine learning algorithms may teach a computer to automatically find biometric parameters by using a large number of images with biometric parameters indicated thereon and automatically detect the biometric parameters via the taught computer to measure the biometric parameters” at paragraph 0103, line 6).
Lee et al. does not explicitly disclose a region-of-interest plane for learning obtained by cutting out and enlarging a region of interest including the structure in the target plane for learning.
Liu et al. teaches an apparatus in the same field of endeavor of machine learning object detection, comprising:
an image processing unit that performs a process of extracting a plane of a target plane including a predetermined structure from the image data collected by the imaging unit (“The object detection system 100 receives the instructions using the HMI 110 and 
wherein the image processing unit includes a learning model storage unit that stores a learning model learned using learning data (“In training process, the first DCNN 210 and the second DCNN 220 are initialized using the ImageNet pre- trained model” at paragraph 0040, line 4; the pre-trained model is stored for initialization), a structure extraction unit that detects a region of the predetermined structure included in the plane by applying the learning model to the image data (“Upon instructions, when an image 10 is provided to the objet detection system 100, the region proposal network (RPN) 400 is applied to the image 10 to generate a proposal box 15 being placed on a region of a target object image in the image. The part of the image 10 encompassed by the proposal box 15 is referred to as a target region image” at paragraph 0025, line 1), and
a region-of-interest plane for learning obtained by cutting out and enlarging a region of interest including the structure in the target plane for learning (“The target region image is resized to a resized object image 16 with a predetermined identical size and a predetermined resolution using a resize module 13, and the resized object image 16 is transmitted to the neural networks 200” at paragraph 0025, line 6; as seen in Figure 4A, the resized object image is enlarged compared to the target region image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the region selection as taught by Liu et al. in the 
Regarding claim 2, the Lee et al. and Liu et al. combination discloses an apparatus wherein when a region of a structure included in the plane is detected by applying the learning model to the plane obtained from the image data, the structure extraction unit generates an image obtained by cutting out a region including the region of the structure from the plane and further detects a structure included in the cut-out image by applying the learning model again (“The context region module 12 applies the context box 20 on the image 10 to define a context region image. Then the neural networks 200 crops the context region image corresponding to the context box 20 and resizes the context region image to a resized context image 21 having the predetermined size that is identical to that of the resized target image 16. The resized context image 21 is transmitted to the second DCNN 220” Liu et al. at paragraph 0028, line 10). 
Regarding claim 3, the Lee et al. and Liu et al. combination discloses an apparatus wherein the target plane includes a first structure and a second structure located inside the first structure as the structure, the target plane for learning of the learning data includes images of the first structure and the second structure (for example, in Figures 6 and 9 of Lee et al. there are specific structures of interest located within the cranial cavity), and the region-of-interest plane for learning is an image obtained by cutting out and enlarging a partial region including the first structure of the target plane for learning (“The target region image is resized to a resized object image 16 with a predetermined identical size and a predetermined resolution using a resize 
Regarding claim 4, the Lee et al. and Liu et al. combination discloses an apparatus wherein the learning data further includes information specifying a type of the structure and position information of a region in which the structure is located on an image, each of which is associated with the target plane for learning or the region-of-interest plane for learning including the structure (“As seen on FIG. 9, a CSP line 904, a thalamus line 905, and CM 907 indicated on the MSP image 900 respectively correspond to CSP 904, Thalamus 905, and CM 907 on the TTP image 910, the TCP image 920, and the TVP image 930. In this way, an ultrasound diagnosis apparatus according to exemplary embodiments may visually indicate positions of biometric parameters on measurement planes as well as on an MSP” Lee et al. at paragraph 0149; “As a result, the object detection of the target object image corresponding to the 
Regarding claim 5, the Lee et al. and Liu et al. combination discloses an apparatus wherein the learning model is a reduced model, in which at least one of an input image size and the number of levels of a high-accuracy model learned using the target plane as learning data is reduced based on analysis of a relative size of a detection target region, relearned using the learning data including the target plane for learning and the region-of-interest plane for learning (“The context region module 12 applies the context box 20 on the image 10 to define a context region image. Then the neural networks 200 crops the context region image corresponding to the context box 20 and resizes the context region image to a resized context image 21 having the predetermined size that is identical to that of the resized target image 16. The resized context image 21 is transmitted to the second DCNN 220” Liu et al. at paragraph 0028, line 10; resized context image is reduced based upon the corresponding detection region 16).
Regarding claim 6, the Lee et al. and Liu et al. combination discloses an apparatus wherein when the learning model is the reduced model in which the input image size is reduced, the structure extraction unit reduces the plane obtained from the image data to the input image size and inputs the plane to the learning model as an input image (“The context region module 12 applies the context box 20 on the image 10 to define a context region image. Then the neural networks 200 crops the context region image corresponding to the context box 20 and resizes the context region image to a resized context image 21 having the predetermined size that is identical to that of the 
Regarding claim 7, the Lee et al. and Liu et al. combination discloses an apparatus 
wherein the image processing unit further includes a total score computation unit, the structure extraction unit further outputs a score indicating a reliability of detection for the detected region of the structure, the total score computation unit computes a geometric score from a geometric positional relationship between regions of the structures detected by the structure extraction unit, and computes a total score using the score indicating the reliability and the geometric score (“In this case, a score may represent similarity between each of the candidate planes and a measurement plane” Lee et al. at paragraph 0128, line 4), and 
the plane extraction unit selects the plane, the total score of which is high, as a plane of the target plane (“The image processor 520 may select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP” Lee et al. at paragraph 0128, line 1).
Regarding claim 8, the Lee et al. and Liu et al. combination discloses an apparatus wherein the image processing unit further includes an automatic measurement unit that computes a measurement value determined in advance using a region of the structure of the plane selected as a plane of the target plane (“The image processor 520 may select a plane having a highest or lowest score as each of 
Regarding claim 9, the Lee et al. and Liu et al. combination discloses an apparatus wherein the image processing unit further includes a display control unit that causes a display unit to display a plane of the target plane selected by the plane extraction unit and a region of the structure (“As seen on FIG. 9, a CSP line 904, a thalamus line 905, and CM 907 indicated on the MSP image 900 respectively correspond to CSP 904, Thalamus 905, and CM 907 on the TTP image 910, the TCP image 920, and the TVP image 930. In this way, an ultrasound diagnosis apparatus according to exemplary embodiments may visually indicate positions of biometric parameters on measurement planes as well as on an MSP” Lee et al. at paragraph 0149, line 1).
The Lee et al. and Liu et al. combination does not explicitly disclose displaying the total score.
However, it is well known in the art to display the similarity scores for various image processing tasks, such as in a ranked list.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to display the total score to allow the user to review the retrieved similarity scores to determine how well the system is evaluating the data.
Regarding claim 10, the Lee et al. and Liu et al. combination discloses an apparatus wherein the structure extraction unit successively extracts regions of the structure for a plurality of planes obtained from the image data, the total score 
Regarding claim 11, the Lee et al. and Liu et al. combination discloses an apparatus wherein the structure extraction unit selects one of a plurality of detected regions of the structure as a region of interest (“In this case, a measurement plane is a plane in an object used that enables measurement of biometric parameters and may include a TTP, a TVP, a TCP” Lee et al. at paragraph 0096, line 1; “The target region image is resized to a resized object image 16 with a predetermined identical size and a predetermined resolution using a resize module 13, and the resized object image 16 is transmitted to the neural networks 200” Liu et al. at paragraph 0025, line 6).
Regarding claim 12, the Lee et al. and Liu et al. combination discloses an apparatus further comprising a display control unit that causes a display unit to enlarge and display a region of the plane corresponding to the region of interest selected by the structure extraction unit (“As seen on FIG. 9, a CSP line 904, a thalamus line 905, and 
Regarding claim 14, Lee et al. discloses a medical imaging apparatus for performing a process of receiving image data from a subject and extracting a plane of a target plane including a predetermined structure from the image data, the image processing apparatus comprising: 
a learning model storage unit that stores a learning model learned using learning data (“image processor 420 may automatically detect an MSP by using a machine learning technique” at paragraph 0105, line 3; implied that there is storage for the learned model), 
a structure extraction unit that detects a region of the predetermined structure included in the plane by applying the learning model to a plurality of planes obtained from the image data (“In this case, the image processor 420 may measure a biometric parameter by using at least one of an image processing technique and a machine learning classifier” at paragraph 0103, line 1; “In this case, a measurement plane is a plane in an object used that enables measurement of biometric parameters and may include a TTP, a TVP, a TCP” at paragraph 0096, line 1), and 
a plane extraction unit that extracts the plane of the target plane from the plurality of planes based on the detected region of the predetermined structure (“The image processor 520 may select a plane having a highest or lowest score as each of 
the learning data includes a target plane for learning including an image of the structure imaged in advance for the target plane (“In this case, machine learning is a field of artificial intelligence including algorithms that enable a computer to learn from a large amount of data. For example, machine learning algorithms may teach a computer to automatically find biometric parameters by using a large number of images with biometric parameters indicated thereon and automatically detect the biometric parameters via the taught computer to measure the biometric parameters” at paragraph 0103, line 6).
Lee et al. does not explicitly disclose a region-of-interest plane for learning obtained by cutting out and enlarging a region of interest including the structure in the target plane for learning.
Liu et al. teaches an apparatus in the same field of endeavor of machine learning object detection, comprising:
a learning model storage unit that stores a learning model learned using learning data (“In training process, the first DCNN 210 and the second DCNN 220 are initialized using the ImageNet pre- trained model” at paragraph 0040, line 4; the pre-trained model is stored for initialization), 
a structure extraction unit that detects a region of the predetermined structure included in the plane by applying the learning model to the image data (“Upon 
a region-of-interest plane for learning obtained by cutting out and enlarging a region of interest including the structure in the target plane for learning (“The target region image is resized to a resized object image 16 with a predetermined identical size and a predetermined resolution using a resize module 13, and the resized object image 16 is transmitted to the neural networks 200” at paragraph 0025, line 6; as seen in Figure 4A, the resized object image is enlarged compared to the target region image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the region selection as taught by Liu et al. in the training of Lee et al. to incorporate relevant context information during classification as necessary, based upon the object’s relative size (see Liu et al. at paragraph 0005).
Regarding claim 15, Lee et al. discloses a image processing method of extracting a plane of a target plane including a predetermined structure from image data of a subject, the image processing method comprising: 
detecting a region of the predetermined structure included in the plane by applying a learning model learned using learning data including a target plane for learning including an image of the structure (“image processor 420 may automatically detect an MSP by using a machine learning technique” at paragraph 0105, line 3; “In this case, the image processor 420 may measure a biometric parameter by using at 
Lee et al. does not explicitly disclose a region-of-interest plane for learning obtained by cutting out and enlarging a region of interest including the structure in the target plane for learning.
Liu et al. teaches a method in the same field of endeavor of machine learning object detection, comprising:
 detecting a region of the predetermined structure included in the plane by applying a learning model learned using learning data including a target plane for 
a region-of-interest plane for learning obtained by cutting out and enlarging a region of interest including the structure in the target plane for learning (“The target region image is resized to a resized object image 16 with a predetermined identical size and a predetermined resolution using a resize module 13, and the resized object image 16 is transmitted to the neural networks 200” at paragraph 0025, line 6; as seen in Figure 4A, the resized object image is enlarged compared to the target region image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the region selection as taught by Liu et al. in the training of Lee et al. to incorporate relevant context information during classification as necessary, based upon the object’s relative size (see Liu et al. at paragraph 0005).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee et al. and Liu et al. as applied to claim 11 above, and further in view of Dayton et al. (US 2018/0000444).


The Lee et al. and Liu et al. combination does not explicitly disclose that the imaging unit limits a scanning range of the ultrasonic beam to a range of the region of interest selected by the structure extraction unit. 
Dayton et al. teaches a medical imaging apparatus, wherein the imaging unit limits a scanning range of the ultrasonic beam to a range of the region of interest selected by the structure extraction unit (“Additionally, a 3D ultrasound volume, or "scout scan" may be used to localize the boundaries of the desired organ or tissue, and positioning of the raster grid” at paragraph 0132, last sentence; “Once the approximate area of heart 1904 is determined, a motion stage (not shown) may move transducer 1902 to a center of grid 2002, and then move it iteratively through a plurality of XY locations across a chest of subject S at predetermined spacings (e.g., 0.05 mm-1 mm), over a predetermined grid size (e.g., 0.5 cm-2 cm) and for a predetermined amount of time at each location (e.g., 0.5-5 seconds)” at paragraph 0133, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning range limitation as taught by Dayton et al. in the system of the Lee et al. and Liu et al. combination to gather image data particularly focused on the structure of interest, so as to not include an abundance of extra image data for further processing.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662